

116 S4479 IS: To amend title 11, United States Code, to change the treatment of certain rental obligations during bankruptcy.
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4479IN THE SENATE OF THE UNITED STATESAugust 6, 2020Mr. Tillis introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 11, United States Code, to change the treatment of certain rental obligations during bankruptcy.1.Bankruptcy amendments(a)Executory contracts and unexpired leases(1)In generalSection 365(d) of title 11, United States Code, is amended—(A)in paragraph (3)—(i)by inserting (A) after (3);(ii)by inserting , except as provided in subparagraph (B) after such 60-day period; and(iii)by adding at the end the following:(B)In a case under subchapter V of chapter 11, the time for performance of an obligation described in subparagraph (A) arising under any unexpired lease of nonresidential real property may be extended by the court if the debtor is experiencing or has experienced a material financial hardship due, directly or indirectly, to the coronavirus disease 2019 (COVID–19) pandemic until the earlier of—(i)the date that is 60 days after the date of the order for relief, which may be extended by the court for an additional period of 60 days if the court determines that the debtor is continuing to experience a material financial hardship due, directly or indirectly, to the coronavirus disease 2019 (COVID–19) pandemic; or(ii)the date on which the lease is assumed or rejected under this section.(C)An obligation described in subparagraph (A) for which an extension is granted under subparagraph (B) shall be treated as an administrative expense described in section 507(a)(2) in accordance with section 1191(e).; and(B)in paragraph (4), by striking 120 each place it appears and inserting 210.(2)Sunset(A)In generalEffective on the date that is 2 years after the date of enactment of this Act, section 365(d) of title 11, United States Code, is amended—(i)in paragraph (3)—(I)by striking (A) after (3);(II)by striking , except as provided in subparagraph (B) after such 60-day period; and(III)by striking subparagraphs (B) and (C); and(ii)in paragraph (4), by striking 210 each place it appears and inserting 120.(B)Subchapter V cases filed before sunsetNotwithstanding the amendments made by subparagraph (A), the amendments made by paragraph (1) shall apply in any case commenced under subchapter V of chapter 11 of title 11, United States Code, before the date that is 2 years after the date of enactment of this Act.(b)Preferences(1)In generalSection 547 of title 11, United States Code, is amended—(A)in subsection (b), in the matter preceding paragraph (1), by striking and (i) and inserting , (i), and (j); and(B)by adding at the end the following:(j)(1)In this subsection:(A)The term covered payment of rental arrearages means a payment of arrearages that—(i)is made in connection with an agreement or arrangement—(I)between the debtor and a lessor to defer or postpone the payment of rent and other periodic charges under a lease of nonresidential real property; and(II)made or entered into on or after March 13, 2020;(ii)does not exceed the amount of rental and other periodic charges agreed to under the lease of nonresidential real property described in clause (i)(I) before March 13, 2020; and(iii)does not include fees, penalties, or interest in an amount greater than the amount of fees, penalties, or interest—(I)scheduled to be paid under the lease of nonresidential real property described in clause (i)(I); or(II)that the debtor would owe if the debtor had made every payment due under the lease of nonresidential real property described in clause (i)(I) on time and in full before March 13, 2020.(B)The term covered payment of supplier arrearages means a payment of arrearages that—(i)is made in connection with an agreement or arrangement—(I)between the debtor and a supplier of goods or services to defer or postpone the payment of amounts due under an executory contract for goods or services; and(II)made or entered into on or after March 13, 2020;(ii)does not exceed the amount due under the executory contract described in clause (i)(I) before March 13, 2020; and(iii)does not include fees, penalties, or interest in an amount greater than the amount of fees, penalties, or interest—(I)scheduled to be paid under the executory contract described in clause (i)(I); or(II)that the debtor would owe if the debtor had made every payment due under the executory contract described in clause (i)(I) on time and in full before March 13, 2020.(2)The trustee may not avoid a transfer under this section for—(A)a covered payment of rental arrearages; or(B)a covered payment of supplier arrearages..(2)Sunset(A)In generalEffective on the date that is 2 years after the date of enactment of this Act, section 547 of title 11, United States Code, is amended—(i)in subsection (b), in the matter preceding paragraph (1), by striking , (i), and (j) and inserting and (i); and(ii)by striking subsection (j).(B)Cases filed before sunsetNotwithstanding the amendments made by subparagraph (A), the amendments made by paragraph (1) shall apply in any case commenced under title 11, United States Code, before the date that is 2 years after the date of enactment of this Act.